IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TRAVIS HAWKINS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1548

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 11, 2014.

An appeal from the Circuit Court for Leon County.
Dawn Caloca-Johnson, Judge.

David W. Collins, of Collins Law Firm, Monticello, for Appellant.

Pamela Jo Bondi, Attorney General, and Jessica DaSilva and Trisha Meggs Pate,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.